 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDNEW YORK SHIPPING ASSOCIATION, PETITIONERandINTERNATIONALLONGSHOREMEN'S ASSOCIATION, INDEPENDENT, AND INTERNATIONALLONGSHOREMEN'S ASSOCIATION,AFL.Case No. 2-RM-556. July22,1954Order Directing Regional Director To Open and CountChallenged BallotsOn June 18, 1954, the Acting Regional Director for the SecondRegion issued his report on challenges in the above-entitled matter.In his report he recommended to the Board that 655 ballots be openedand counted, that the challenges to 472 ballots be sustained, that 12ballots be ruled void, that the disposition of 630 challenges be with-held pending the opening and counting of the first-mentioned groupof ballots, and that if neither Union has a majority of the valid votescast,that the Board direct a hearing with respect to the group of 630ballots.The 655 challenged ballots which the Acting Regional Director rec-ommended opening and counting consisted of ballots of 72 voters(Appendix A of the report pn challenges) whose names were in facton the eligibility list but were overlooked, incorrectly spelled, or omit-ted therefrom in error; 545 (Appendix F), who were challenged forlack of proper identification but found, upon investigation, to havemet the voting requirements; 36 (Appendix M) who were challengedfor miscellaneous reasons but found, upon investigation, to have metthe voting requirements; and 2 (discussed in section 6 of the report)whose ballots were placed in the challenge box by mistake.The 472 ballots as to which the Acting Regional Director recom-mended that the Board sustain the challenges consisted of ballots of15 voters (Appendix B) who failed to register with the WaterfrontCommission; 11 (Appendix C) pensioners who had retired from theindustry; 79 (Appendix D) who did not meet the 700 hours' require-ment; 4 (Appendix E) who worked part of the required number ofhours for a nonmember of the Association; 40 (Appendix G) who, al-though in the classifications embraced in the unit, had not registeredwith the Waterfront Commission; 8 (Appendix H) whose employ-ment during all or most of the required time was as a nonmember ofthe Association; 95 (Appendix I) who failed to meet the 700 hours'requirement; 18 (Appendix J) who for other reasons indicated inthe Appendix were found to be ineligible; and 202 (Appendix K)whose names were either omitted from the eligibility list or strickentherefrom on the basis of lists of supervisors, but which, according tothe report, none of the parties asserted were eligible to vote.The 12 challenged ballots which the Acting Regional Director rec-ommended should be ruled void (discussed in section 5 of the report)109 NLRB No. 80. NEW YORK SHIPPING ASSOCIATION311consisted of ballots as to which, by inadvertance, the challengedvoter's identity could not be determined as a means of ascertaininghis eligibility.The 630 challengedballots asto which the ActingRegional Direc-tor made no disposition but recommended a hearing (Appendix L),consisted of ballots of approximately 550 voters challenged as "hatchbosses"and 80 others challenged as chief clerks or foremen of a super-visory nature.On June 28, 1954, the Association filed exceptions to the recom-mendation that a hearing be held with respect to 550 of the 630 ballots(the 550 representing "hatch bosses").On July 1, 1954, the AFLfiled exceptions (a) to the recommendations with respect to 2 chal-lenged ballots (LaDagona and Noble) in Appendix J, and 36 chal-lenged ballots in Appendix K. In its exceptions, the AFL also re-quested the Board to direct the Regional Director to count and re-port the IBM voting cards surrendered by nonchallenged voters andto investigate and report on "the manner in which ineligible voterswere included on the eligibility list."The ILA filed no exceptions.The Board has duly considered the Acting Regional Director's re-port and the exceptions filed thereto. In agreement with the ActingRegional Director, and in the absence of exceptions with respect tothis portion of his report, the Board adopts his recommendation toopen and count the 655 ballots described in Appendix A, AppendixF, Appendix M, and section 6 of the report. The Board finds meritin the AFL's exceptions as to the ballots of LaDagona and Noble inthat it appears that these employees met the requirement of 700 work-ing hours during the 12 month-period ending September 30, 1953.These ballots should therefore also be opened and counted. In theabsence of exceptions, the Board adopts the recommendation of theActing Regional Director in section 5 of the report that 12 challengedballots be found void.The Board finds no merit in the requests inthe AFL's exceptions to direct the Regional Director to count andreport the IBM voting cards and to investigate and report on thepreparation of the eligibility list on the ground that this is not, in anysense, germane to the issue respecting challenges now before the Board,and as no objections were filed to conduct affecting the election, heldon May 26, 1954, andas, inany event, the use of IBM voting cardswas a matter wholly within the province of the Regional Director'sauthority in connection with the conduct of the election and not sub-ject to litigation by the parties.Accordingly,IT IS HEREBY DIRECTED that as part of the investigation to ascertainrepresentatives for the purposes of collective bargaining among theemployees in the unit heretofore found appropriate, the Regional Di-rector for the Second Region should, pursuant to National Labor Re-lations Board Rules and Regulations,within ten(10) days from the 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of this Direction, open and count the 655 ballots described inAppendixes A, F, M, and section 6 of the Acting Regional Director'sreport, and the ballots of LaDagona and Noble, and thereafter pre-pare and cause to be served upon the parties a revised tally of ballots,including the count of said challenged ballots.The Board expressly reserves herein the disposition with respect toall other recommendations of the Acting Regional Director as con-tained in his report on challenges, and all exceptions filed by theparties not specifically treated herein, until such time as the RegionalDirector serves his revised tally of the ballots.MEMBERS MURDOCK and PETERSON took no part in the considerationof the above Order Directing Regional Director To Open and CountChallenged Ballots.THE ZIA COMPANYandINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS,LOCAL UNION No. 492,AFL, PETITIONER.Case No. 33-RC-464.July 02,1954Order Amending Decision and Direction of ElectionOn May 27, 1954, the Board issued a Decision and Direction ofElection 1 in the above-entitled matter, wherein it directed a self-determination election in a voting group confined solely to certainemployees previously unrepresented by the Petitioner to determinewhether they desire to become part of a recognized unit presently rep-resented by the Petitioner.2On June 11, 1954, the Petitioner filedwith the Board its motion for reconsideration of and clarification ofdecision and direction of election, in which it clarified its position by.stating that it desires certification in the Board overall unit.On June28, 1954, the Employer filed with the Board a reply to the Petitioner'smotion, requesting, in effect, that the Board take no action whichwould rescind its earlier direction of a self-determination election for.the previously unrepresented employees.'As the overall certificationrequested by the Petitioner is possible only in the event the employees1108 NLRB 1134.2 Although the Petitionerhad sought an election and certification in a broad unit com-prised of employeesin the historicalunit plusthe above-noted previously unrepresentedemployees,the Boarddecided that even though the two groups may appropriatelybe groupedtogetherin a single overall unit,sound policydictatesthat a self-determinationelectionshould begranted the previouslyunrepresented employees.Accordingly,as the Peti-tioner's positionwas not clearfrom the recordas to whetherit still desired an election inthe historical unit, the Decision and Direction of Election directed an election among thepreviouslyunrepresentedemployees only.3 As noted hereinafter,this Order does not disturb the original direction of a self-deter-mination election,but merely provides for an additional separate election in the recog-nized unit.109 NLRB No. 50.